DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-8, 10-14, 17-18, 23-24, 27, 30, and 40 are pending. Amendments have overcome the objection to the specification. Amendments have rendered moot the objections to claims 4 and 40. Amendments have overcome rejections under 35 USC 112(b) directed to limitations modified by “about”, and rejections of claim 10 directed to Sn, Si, or Cr. Amendments in combination with applicant’s arguments have overcome the rejection of independent claim 2 under 35 USC 103.

Terminal Disclaimer
The terminal disclaimer filed on March 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,661,346 has been reviewed and is accepted.  The terminal disclaimer has been recorded. In view of the terminal disclaimer the nonstatutory double patenting rejection over patent 10,661,346 is withdrawn.

Claim Interpretation
Claims 1 and 2 recite the limitation “a metal powder or an alloy allow powder having a melting point of 500            
                °
            
         Celsius to 1800            
                °
            
         Celsius.” Based on the recitation in the alternative, and the disclosure’s distinction between a single element metal and an alloy, claims 1 and 2 appear to apply the limitation of  “a melting point of 500            
                °
            
         Celsius to 1800            
                °
            
         Celsius” only to the alloy and 
The phrase “melting point” in claims 1, 2, 6, and 12 and “liquidus” in claim 13 are separately applied to the alloy embodiment, it appears as if they are intended to recite different values given that claim 13 applies the liquidus limitation to the same material which claim 12 requires meets the melting point limitation; therefore, the term “melting point” will be given its broadest reasonable interpretation of a temperature range at which the solid and liquid phases coexist at a given composition, a range for and “liquidus” will be limited to the temperature above which no solid phase is thermodynamically stable for a given composition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-14, 17-18, 23-24, 27, 30, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gas exiting" in the 13th line of the claim.  It is not clear to what this step refers as within claim 1 gas leave the at least one gas inlet, the atomization head, and likely leaves the atomization area. This rejection can be overcome by specifying from what introduced component the gas is exiting.  
Claims 3-8, 10-14, 17-18, 23-24, 27, 30, and 40 are rejected under 35 USC 112(b) because they depend on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-13, 17-18, 23-24, 27, 30, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieken (US20160023277) in view of Tornberg (US6334884) and Riley (US4988464). All three references are cited in the IDS dated August 14, 2020.
Regarding claims 1, 4-5, 12-13, and 17 Rieken discloses atomization process for manufacturing a metal powder or an alloy allow powder [0024]. Rieken discloses: providing a melt of said metal or alloy through a feed tube (melt supply member or tube [0026], Figs. 1-3) and diverting the melt through a diverter to an atomization area (Figs. 1a, 3b). Rieken discloses providing at least one atomization gas stream to the atomization area (Figs. 1-3) wherein the at least one atomization gas is delivered to an atomization head through at least one gas inlet (discharge gas jet orifices) oriented in a non-perpendicular way with respect to the atomization head ([0025], Figs. 1, 3). Rieken exemplifies a stainless steel alloy (an Fe alloy), and by indicating that it is superheat at                         
                            1750
                            °
                        
                    C discloses that the liquidus and melting temperatures is below                         
                            1750
                            °
                        
                    C [0039-40]. Given that pure iron melts at 1,538°C, it would have been obvious to one of ordinary skill in the art that the Fe alloy exemplified by Rieken meets the melting point and liquidus limitations of claims 1, 12, 13, and 17.
Rieken does not disclose the diversion angle.
Tornberg teaches an atomization process for manufacturing a metal powder or an alloy allow powder (column 1 lines 14-19, column 6 lines 16-24) having a melting point or liquids                         
                            1,800
                            °
                        
                    C (column 6 lines 47-52). Tornberg teaches diverting the melt flow at an angle from                         
                            5
                            °
                        
                     to                         
                            85
                            °
                        
                     in order to promote fine grain formation and reduce the production of coarse particulates (column 7 lines 46-55).
Both Rieken and Tornberg teach similar processes for forming metal or alloy powder through gas atomization of a melt. Rieken teaches that the purpose of the disclosed process is to produce a fine powder [0003] and to produce a narrower distribution of particle sizes [0009].
It would have been necessary for one of ordinary skill in the art to divert the melt disclosed by Rieken at some angle. Given that Rieken intends to form fine powder, it would have been obvious for one of ordinary skill in the art to divert the melt at an angle which Tornberg teaches yields fine powder and reduces production of coarse particulates. The range taught by Tornberg overlaps the ranges of claims 1 4 and 5. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Rieken in view of Tornberg does not disclose that the gas inlet provides a swirl movement in the atomization head creating a dynamic rotational effect around the central axis in the atomization area.
Riley teaches a process for producing metal powder through atomization by contacting a molten stream with an atomizing gas (column 1 lines 6-11). Riley teaches forming a diverging swirling annular stream of gas around and along the molten stream, said gas stream having an angular velocity to axial velocity ratio sufficient to cause some of the gas to flow toward the molten stream in the axially opposite direction from that of the diverging annular gas stream (column 1 lines 39-46). Riley teaches that the atomization gas is injected in a swirl motion in the atomization heat (annular nozzle column 2 lines 35-47), and Riley teaches that the gas stream has both angular and axial velocity components (column 4 lines 8-10) which would necessarily yield some form of a dynamic rotational effect around a central axis of rotation in the atomization area. By introducing the gas which forms the swirl motion to the melt within the atomization 
Both Rieken and Riley teach processes by which metal powder is formed through introduction of atomization gas to a melt stream in an atomization nozzle. 
It would have been obvious to one of ordinary skill in the art to introduce the atomization gas to the nozzle such that it provides a swirl movement in the atomization head. Riley teaches that such gas introduction flow yields a more uniform particle size, which Rieken (narrow particle size distribution) states as a goal in the disclosed process [0009].
Regarding claims 3, 23, and 24, Rieken discloses controlling and optimizing the gas velocity [0010], [0025], [0028] which is beneficial to increase aspiration [0025] and that the amount of gas supplied affects the circulation within the system [0025]. Rieken thereby establishes the gas supply velocity as a results effective variable which one of ordinary skill in the art would have regarded as obvious to optimize. See MPEP 2144.05(II). Further Rieken discloses an example with a gas velocity of 720 m/s [0066] which meets the recited ranges of claims 3, 23 and 24 given how paragraph [0021] of the present disclosure indicates terms modified by “about” should be construed.
Regarding claims 6, 10, and 11, Rieken teaches the disclosed process for a molten material (melt), which can be a molten metal, molten metal or alloy, molten intermetallic alloy, or other molten material [0024], but Rieken does not specify particular single component metal or its melting point. Tornberg discloses using the process to form powders of single component metals (column 6 lines 16-24), and discloses iron (Fe), cobalt (Co), nickel (Ni), chromium (Cr), manganese (Mn), titanium (Ti), copper (Cu), tin (Sn), aluminum (Al), and alloys thereof as suitable material (column 6 lines 24-28). With the exception of Sn, these metals meet the claimed melting point limitation. Copper is among the elements listed in (column 6 lines 16-24). As Rieken teaches applying the process to metals, would have been obvious for one of ordinary 
Regarding claims 12, 17-18, Rieken teaches the disclosed process for a molten material (melt), which can be a molten metal, molten metal or alloy, molten intermetallic alloy, or other molten material [0024], but Rieken only directly exemplifies a stainless steel (Fe alloy [0039-40]. Tornberg discloses using the process to form powders of alloys of metals (column 6 lines 16-24), and discloses iron (Fe), cobalt (Co), nickel (Ni), chromium (Cr), manganese (Mn), titanium (Ti), copper (Cu), tin (Sn), aluminum (Al), (column 6 lines 24-28). A Cu-Sn alloy is therefore within the alloys disclosed Tornberg discloses as suitable for the process. As Cu has a melting point 1085                        
                            °
                        
                    C, high Cu Cu-Sn alloys would be expected to meet the claimed melting point limitations. As Rieken teaches applying the process to metals, would have been obvious for one of ordinary skill in the art to apply the atomization process of Rieken in view of Tornberg and Riley to a melt of metals which Tornberg teaches as appropriate for gas atomization processes.
Regarding claim 13, Tornberg discloses that the material has a melting point or liquids (liquidus) temperature of not higher than about                         
                            1,800
                            °
                        
                    C (column 6 lines 47-52). A temperature range of “not higher than about                         
                            1,800
                            °
                        
                    C” encompasses the claimed range for melting point. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). As it would have been obvious to use any of the alloys taught by Tornberg, those having a liquidus temperature not higher than about                         
                            1,800
                            °
                        
                    C would have been obvious for the process disclosed by Rieken in view of Tornberg and Riley.
Regarding claim 27, Rieken discloses at least two gas inlets to the atomization head are offset versus the central axis of the feed tube (Figs. 1-3, 11), and Riley teaches at least two gas inlets (Figs. 1-4) and that the gas inlets create the swirl around the melt (column 1 lines 39-46, column 2 lines 35-47), which would necessarily result in some degree of rotational effect.
Regarding claim 30, Rieken discloses an example with atomization gas with 0.0.3% oxygen [0040], and Tornberg discloses nitrogen, argon, xenon, carbon dioxide and mixtures of 
Regarding claim 40, Rieken discloses examples with an average particle size of 28.8 µm [0057].

Claims 7-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rieken (US20160023277) In view of Tornberg (US6334884) and Riley (US4988464) as applied to claims 1,  6, and 12 above, and further in view of Clark (US4272463). Clark is cited in the IDS dated August 14, 2020.
Regarding claims 7-8, and 14, Rieken discloses that the mass ratio of gas to melt in an example is 13.6 [0056]; however, as the specific volume for a gas is orders of magnitude larger than the specific volume of a metal melt at a given temperature, the specific volume of a gas is highly dependent on the temperature, and Rieken does not disclose at which temperature the values at paragraph [0056] are measured, it is not clear what the volumetric ratio of atomization gas to material to be atomized is.
Clark teaches a process for producing metal powder through atomizing a melt stream (column 1 lines 6-10). Clark reports the volume of atomization gas used per kg of alloy atomized (column 7 line 15). Volumes of gas per kg of alloy shown by Clark range from 11.5 to 122.0 ft3 per kg (Tables II and V) which converts to 325643.7 to                         
                            3.455
                            ×
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     cm 3 of atomizing gas per kg of alloy. The material which Clark atomizes is a high aluminum stainless steel alloy (column 7 Table I).
Both Rieken and Clark teach processes for producing metal powder by atomizing a melt stream with an atomizing gas. Examples of both Rieken and Clark use a stainless steel alloy.

Rieken uses a stainless steel alloy [0039-40], and stainless steel alloys have densities of about 1 g per 8 cm3; therefore, the alloy exemplified by Rieken would have a specific volume of about 125 cm3 per kg; and the ratio of volume of atomizing gas to volume of metallic material of Rieken in view of Tornberg,, Riley, and Clark would be                         
                            325643.7
                            /
                            125
                            =
                            2605
                        
                     to                         
                            
                                
                                    
                                        
                                            
                                            3.455
                                            ×
                                            
                                                
                                                    10
                                                
                                                
                                                    6
                                                
                                            
                                            /
                                            125
                                            =
                                            27,640
                                        
                                    
                                
                            
                        
                     cm3 of atomizing gas to cm3 of metallic material which overlaps the ranges of claims 7-8 and 14. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).

Response to Arguments
Applicant’s arguments that for Rieken (US20160023277) in view of Tornberg (US6334884) and Riley (US4988464) molten stream is not being diverted prior to entering the atomization area in combination with applicant’s amendment deleting the modification of “about” are persuasive in overcoming the rejection of claim 2 because claim 2 requires that prior to being delivered to the atomization area, the melt is diverted in the diverter at an angle in the recited range. 
Applicant's further arguments have been fully considered but they are not persuasive.
Applicant argues that amendments address the previously set forth rejections under 35 USC 112(b); however, it remains unclear to what “the gas exiting” refers because the claim does not establish wherefrom or whereto the gas exits, and the claim requires movement of gas into and from different portions of the apparatus with which the claimed process is performed.
Applicant’s arguments that for the applied combination Rieken in view of Tornberg and Riley molten stream is not being diverted prior to entering the atomization area, are not 
Regarding arguments that Riley does not teach diverting, Riley does teach that the melt stream diverges (column 1 lines 39-46) thereby diverting the stream to some extent. Further, both Rieken (Fig. 1) and Tornberg (Figs. 1-2) show diverting to some extent in a non-perpendicular direction.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP2145(IV). Clark (US4272463) is not relied upon for the limitations of claim 1, and when relied upon in dependent claims is done so to meet flowrate limitations and not the direction of flow.
Regarding applicant’s argument that there would be nor reasonable expectation of success, Riley’s disclosure of injecting gas with a swirl and teaching that the gas stream has both angular and axial velocity components (column 2 lines 35-47, column 4 lines 8-10) supports the reasonable expectation that some degree of a swirl movement. Riley’s teaching as to the particle size distribution (column 4 lines 24-29) is motivation to modify Rieken in view of Tornberg, particularly given Rieken’s size distribution objective [0009]. Riley’s teaching that a portion (not the entirety) of the melt flows back does not amount to evidence that Riley’s teaching of imparting angular momentum to the flow fails to result in some degree of swirl motion in the atomization area, particularly given Riley’s repeated description of the gas stream as “swirling” (abstract, column 1 lines 39-44, 49-52, column 2 lines 41-47). 

Allowable Subject Matter
Claim 2 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  present claim 2 requires delivering a melt through a diverter to an atomization area; providing at least one atomization gas stream to the atomization area; delivering water to an atomization chamber used for said atomization process, wherein, prior to being delivered to the atomization area, the melt is diverted in the diverter at a diverting angle from within a bound range. Though Rieken (US 20160023277) appears to divert melt streams in a diverter (Fig. 1) and Tornberg (US6334884) teaches diverting a melt stream at angles within the claimed ranges (column 7 lines 46-55), but the combination neither teaches nor suggests a diversion at the claimed angle in a diverter prior to being delivered. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736